Citation Nr: 1433496	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a right tibia fracture.  

2.  Entitlement to service connection for a stab wound to the throat or jaw.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  

The Veteran was afforded a videoconference hearing in before the undersigned Veterans Law Judge in July 2013.  

The issue of service connection for right knee pain is not before the Board.  A statement of the case was issued on that matter in February 2012, but the record before the Board does not contain a substantive appeal.  


FINDINGS OF FACT

1.  The evidence of a nexus between the Veteran's right tibia fracture residuals and his service is in equipoise.  

2.  The preponderance of the evidence shows no current stab wound to the throat or jaw disability, nor is there evidence of such an injury in service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the requirements for service connection for the residuals of a right tibia fracture residual have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The residuals of a stab wound to the throat or jaw were not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

As the Board is granting entitlement to service connection for right tibia fracture residuals, further discussion of the VCAA is unnecessary for that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence of a current stab wound disability in the record and no evidence of such an injury while the Veteran was in service.  Therefore, VA was not obligated to provide an examination for the stab wound and it has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no additional evidence that need be obtained.  

Merits of the Claim

The Veteran seeks service connection for residuals of a right tibia fracture and for residuals of a stab wound to the throat or jaw.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise for the issue of a right tibia fracture residuals, and therefore the criteria for entitlement to service connection have been met.  The Board must deny service connection for the stab wound issue because the preponderance of the evidence is against the claim.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Right Tibia Fracture Residuals

The Veteran's service treatment records note that he broke his right tibia while in Korea.  The Veteran is noted to have right leg pain, swelling and cramps.  His service treatment records reveal that he was attacked by several other soldiers resulting in the fracture.  He was casted for a time and returned to light duty.  It was noted to be healing at the time of service separation examination.

The Veteran was seen by Dr. L.M., a private clinician, in a record received May 2009.  There, the doctor noted the Veteran's in-service injury and stated that he continued to have significant pain in his right leg. The examiner stated that recently, the pain had worsened and the Veteran also had leg cramps at night, for which he took medication.  Based on this, the examiner opined that the Veteran's residual pain and disability in his right leg result from the fractures sustained in service.  

The Veteran was also afforded a VA examination.  There, the examiner opined that the disability was less likely than not related to service based on a lack of continuity of symptoms.  His rationale was that the Veteran denied arthritis, rheumatism, and bursitis, examinations in 1970 and 1974 were devoid of foot issues, and the medical record was silent on leg or ankle pain until April 2009.  There was a notation that there were signs of the old tibia fracture.  Apparently the examiner was trying to say that the current complaints of pain were not due to the tibia fracture.  This is a matter which would go to the rating of the disability, not whether there was evidence of residuals of the fracture, which there apparently were.

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  While there is some evidence that tends to show that the Veteran's right tibia residual disability is not service-connected, such as the VA examiner's opinion, there is also a private medical opinion that connects the Veteran's in-service tibia injuries to his post-service disabilities.  In any event, there appears sufficient evidence of a fracture in service, and some evidence of the old fracture after service.  This is sufficient to grant service connection for the residuals of the fracture.  Therefore, based on its review of the relevant evidence, and after resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not there is evidence of residuals of a right tibia fracture that was incurred in service.  Id.  Accordingly, service connection for the claimed residuals of a right tibia fracture is granted.  
Throat or Jaw Stab Wound Disability

As noted above, there is no indication of a current disability or an in-service stab wound, and therefore the VA was not obligated to afford the Veteran a VA examination.  There is also no evidence of treatment for this injury after service.  As there is no evidence of a current disability or an in-service injury, the Board cannot find service connection.  

At his hearing, the Veteran stated he sustained a throat or jaw disability while in service.  He noted that this injury was incurred in the same altercation as when his leg was broken.  This altercation and subsequent treatment for his leg are well-documented in the service treatment record.  There is no evidence of a throat or jaw injury with this altercation or at any time.  At the time of his examination for separation he reported no nose or throat disability or difficulty and all clinical evaluations were normal.

The Veteran stated that he receives Social Security Benefits, but that they are only based on his posttraumatic stress disorder.  Thus, those records need not be obtained.

Here the Veteran's testimony on this matter is not credible.  He was not in combat so 38 U.S.C.A. § 1154(b) has no application.  The service treatment records concerning his treatment after the attack appear to be complete and there is absolutely no mention or indication of any stab or other wound to the jaw or throat.  There is no pertinent finding at separation and there are no indications of current findings.  As such, there is no basis to grant this claim.

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  There is no evidence of a current stab wound disability or of such an injury in service.  Hence, the Board finds that the evidence in this case is not in equipoise.  Therefore, based on its review of the relevant evidence, the evidence preponderates against the claim and the benefit of the doubt rule is not applicable.  Id.  Accordingly, service connection for a throat or jaw stab wound is denied.  
ORDER

Entitlement to service connection for residuals of a right tibia fracture is granted.  

Entitlement to service connection for a throat or jaw stab wound is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


